


Exhibit 10.1


SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into this 25th
day of September, 2015, by and between CATHERINE LEE (“Executive”) and PRGX
GLOBAL, INC., a Georgia corporation (“Company”). Executive and Company are
sometimes hereinafter referred to together as the “Parties” and individually as
a “Party.”


BACKGROUND:


A.    Executive is employed as the Senior Vice President – Human Resources of
Company pursuant to an employment agreement between Executive and Company
effective as of January 19, 2015 (“Employment Agreement”).


B.    Executive and Company now mutually desire to (i) provide for the end of
Executive’s employment and (ii) terminate the Employment Agreement effective as
of the date hereof.


C.     Company and Executive wish to avoid any disputes which could arise under
the Employment Agreement and have therefore compromised any claims or rights
they have or may have under the Employment Agreement by agreeing to the terms of
this Agreement.


NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.Termination of Employment. The Parties agree that (a) the Employment Agreement
is hereby terminated as of the date hereof, (b) the initial presentation of this
Agreement to Executive on August 25, 2015 constituted written notice of
termination of Executive’s employment as set forth in Section 7(d) of her
Employment Agreement, (c) Executive’s employment with Company shall terminate
effective September 30, 2015 (the “Termination Date”) (although Company reserves
the right to elect to pay Executive her base salary and Company’s contribution
to the cost of Executive’s welfare benefits through the Termination Date, in
accordance with the established payroll practices of Company, but no less
frequently than monthly, and remove her from active service), and (c) all
benefits, privileges and authorities related to Executive’s employment with
Company shall hereby cease, except as otherwise specifically set forth in this
Agreement.
2.    No Admission. The Parties agree that their entry into this Agreement is
not and shall not be construed to be an admission of liability or wrongdoing on
the part of either Party.
3.    Future Cooperation. Executive agrees that, notwithstanding the termination
of Executive’s employment, Executive upon reasonable notice will make herself
available to Company or its designated representatives for the purposes of: (a)
providing information regarding the projects and files on which Executive worked
for the purpose of transitioning such projects; and (b) providing




--------------------------------------------------------------------------------




information regarding any other matter, file, project and/or client with whom
Executive was involved while employed by Company.
4.    Consideration.
(a)    In consideration for Executive’s agreement to terminate the Employment
Agreement, to fully release Company from any and all Claims as described below,
and to perform the other duties and obligations of Executive contained herein,
Company will, subject to ordinary and lawful deductions and Sections 4(b) and
(c) below:


(i)    Pay severance to Executive in the form of salary continuation for the
twelve (12) months immediately following the Termination Date (“Severance
Period”). Such payments shall be made in accordance with Company’s standard pay
practices in an amount equal to nine thousand two hundred thirty and 77/100
dollars ($9,230.77) per bi-weekly pay period during the Severance Period.


(ii)    Continue after the Termination Date any health care (medical, dental and
vision) plan coverage, other than under a flexible spending account, provided to
Executive and Executive’s spouse and dependents at the Termination Date for the
Severance Period, on a monthly or more frequent basis, on the same basis and at
the same cost to Executive as available to similarly-situated active employees
during such Severance Period, provided that such continued coverage shall
terminate in the event Executive becomes eligible for any such coverage under
another employer’s plans.


(iii)    Pay an amount equal to three-fourths (3/4) of Executive’s actual earned
full-year bonus for 2015, payable at the time Executive’s annual bonus for such
year otherwise would have been paid had Executive continued employment. Payment
of such pro-rated 2015 bonus hereunder, if any, will be dependent upon Company’s
achievement of certain revenue and adjusted EBITDA performance goals established
by the Compensation Committee for 2015 in the same manner as are applicable to
similarly-situated executives of Company who participate in the annual bonus
plan for 2015.


(iv)    Vest, effective as of the date upon which the revocation period for the
Release described in Section 4(b) below expires without Executive having elected
to revoke the Release, (A) 5,555 of Executive’s outstanding unvested options,
with an exercise price of $5.30 per share, that were granted as of January 19,
2015, (B) 1,111 shares of Executive’s outstanding unvested restricted stock that
were granted as of January 19, 2015, and (C) a prorated number of Executive’s
outstanding unvested restricted stock units that were granted as of March 30,
2105 equal to the number of such restricted stock units multiplied by a
fraction, the numerator of which is 273, and the denominator of which is (x) the
number of days in the two-year period beginning with calendar year 2015 and
ending with calendar year 2016 (the “Cumulative Performance Period”) if no
Change in Control (as defined in the restricted stock units award agreement)
occurs prior to the end of the Cumulative Performance Period or (y) the number
of days in the Cumulative Performance Period until the Change in Control occurs
if a Change in Control occurs prior to the end of

2



--------------------------------------------------------------------------------




the Cumulative Performance Period. Such prorated number of Executive’s
restricted stock units shall remain outstanding and be eligible to become
payable in accordance with the terms of such restricted stock units, except
Executive shall not be entitled to receive any dividend equivalents with respect
to such prorated number of Executive’s restricted stock units after the date
Executive’s employment with the Company terminates. Additionally, all of
Executive’s outstanding vested stock options shall remain outstanding until the
earlier of (i) one year after the Termination Date or (ii) the original
expiration date of the options (disregarding any earlier expiration date
provided for in any other agreement, including without limitation any related
grant agreement, based solely on the termination of Executive’s employment). All
of Executive’s outstanding stock options, restricted stock and restricted stock
units that are not otherwise vested as set forth herein shall expire and be
forfeited as of the Termination Date without any payment therefor.


(v)    Payment of one year of outplacement services from Executrak or an
outplacement service provider of Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if Executive does
not begin using such services within 60 days after the Termination Date.


(b)    Notwithstanding anything else contained herein to the contrary, no
payments shall be made or benefits delivered under this Agreement (other than
the payments required to be made by Company pursuant to Section 5 below) unless,
within thirty (30) days after the Termination Date: (i) Executive has signed and
delivered to Company a Release in the form attached hereto as Exhibit A (the
“Release”); and (ii) the applicable revocation period under the Release has
expired without Executive having elected to revoke the Release. Executive agrees
and acknowledges that Executive would not be entitled to such consideration
absent execution of the Release and expiration of the applicable revocation
period without Executive having revoked the Release. Any payments to be made, or
benefits to be delivered, under this Agreement (other than the payments required
to be made by Company pursuant to Section 5 below and the vesting of outstanding
unvested options, restricted stock and restricted stock units as set forth in
Section 4(a)(iv) above) within the thirty (30) days after the Termination Date
shall be accumulated and paid in a lump sum, or as to benefits continued at
Executive’s expense subject to reimbursement, with such reimbursement to be
made, on the first bi-weekly pay period occurring more than thirty (30) days
after the Termination Date, provided Executive delivers the signed Release to
Company and the revocation period thereunder expires without Executive having
elected to revoke the Release.


(c)    As a further condition to receipt of the payments and benefits in Section
4(a) above, Executive also waives any and all rights to any other amounts
payable to her upon the termination of her employment relationship with Company,
other than those specifically set forth in this Agreement, including without
limitation any severance, notice rights, payments, benefits and other amounts to
which Executive may be entitled under the laws of any jurisdiction and/or her
Employment Agreement, and Executive agrees not to pursue or claim any of such
payments, benefits or rights.


(d)    The payments and benefits set forth in Section 4(a)(i) – (iv) above shall
continue as set forth above notwithstanding Executive’s death.

3



--------------------------------------------------------------------------------






5.    Other Benefits. Nothing in this Agreement or the Release shall:
(a)    alter or reduce any vested, accrued benefits (if any) Executive may be
entitled to receive under any 401(k) plan established by Company;


(b)    affect Executive’s right (if any) to elect and (subject to Section
4(a)(ii) above) pay for continuation of Executive’s health insurance coverage
under Company’s health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (C.O.B.R.A.), as amended;


(c)    affect Executive’s right (if any) to receive (i) any base salary that has
accrued through the Termination Date and is unpaid, (ii) any reimbursable
expenses that Executive has incurred before the Termination Date but are unpaid
(subject to Company’s expense reimbursement policy) and (iii) any unused paid
time off days to which Executive will be entitled to payment, all of which shall
be paid as soon as administratively practicable (and in any event within thirty
(30) days) after the Termination Date; or


(d)    affect Executive’s right to continue to receive her base salary and
benefits through the Termination Date, as in effect as of the date hereof, which
base salary and benefits will continue through the Termination Date, except with
respect to any changes in benefits that are applicable generally to the other
executives of Company.


6.    Confidentiality of Agreement Terms. Except as otherwise expressly provided
in this Section 6, Executive agrees that this Agreement and the terms,
conditions and amount of consideration set forth in this Agreement are and shall
be deemed to be confidential and hereafter shall not be disclosed by Executive
to any other person or entity. The only disclosures excepted by this paragraph
are (a) as may be required by law; (b) Executive may tell prospective employers
the dates of Executive’s employment, positions held, evaluations received,
Executive’s duties and responsibilities and salary history with Company; (c)
Executive may disclose the terms and conditions of this Agreement to Executive’s
attorneys and tax advisers; and (d) Executive may disclose the terms of this
Agreement to Executive’s spouse, if any; provided, however, that any spouse,
attorney or tax adviser learning about the terms of this Agreement must be
informed about this confidentiality provision, and Executive will be responsible
for any breaches of this confidentiality provision by her spouse, attorneys or
tax advisers to the same extent as if Executive had directly breached this
Agreement.
7.    Restrictive Covenants.
(a)    Definitions. For purposes of this Agreement, the following terms shall
have the following respective meanings:


(i)    “Business of Company” means services to (A) identify clients’ erroneous
or improper payments to vendors and assist clients in the recovery of monies
owed to clients as a result of overpayments and overlooked discounts, rebates,
allowances

4



--------------------------------------------------------------------------------




and credits, (B) identify and assist clients in recovering amounts owed to them
by other third parties, including amounts owed to clients due to non-compliance
with applicable contracts, course of dealing or usual and customary terms, (C)
assist clients in efforts to organize, manage and analyze their purchasing and
payment data, and (D) assist clients in analyzing and managing vendor-related
risks.


(ii)    “Confidential Information” means any information about Company or its
subsidiaries and their employees, customers and/or suppliers which is not
generally known outside of Company, which Executive learned in connection with
Executive’s employment with Company, and which would be useful to competitors or
the disclosure of which would be damaging to Company or any subsidiary of
Company. Confidential Information includes, but is not limited to: (A) business
and employment policies, marketing methods and the targets of those methods,
finances, business plans, promotional materials and price lists; (B) the terms
upon which Company or any subsidiary of Company obtains products from its
suppliers and sells services and products to customers; (C) the nature, origin,
composition and development of Company’s or any subsidiary’s services and
products; and (D) the manner in which Company or any subsidiary of Company
provides products and services to its customers.


(iii)    “Material Contact” means contact in person, by telephone, or by paper
or electronic correspondence in furtherance of the Business of Company.


(iv)    “Restricted Territory” means, and is limited to, the geographic area
included in the Atlanta-Sandy Springs-Marietta, Georgia metropolitan statistical
area. Executive acknowledges and agrees that this is a portion of the area in
which Company and its subsidiaries does business at the time of the execution of
this Agreement, and in which Executive had responsibility on behalf of Company.


(v)    “Trade Secrets” means Confidential Information of Company and its
subsidiaries which meets the definition of a trade secret under applicable law.


(b)    Confidentiality. Executive agrees that Executive will not, directly or
indirectly, use, copy, disclose, distribute or otherwise make use of on her own
behalf or on behalf of any other person or entity (i) any Confidential
Information for a period of five (5) years after the Termination Date or (ii)
any Trade Secret at any time such information constitutes a trade secret under
applicable law.


(c)    Non-Competition. Executive agrees that for a period of two (2) years
following the Termination Date, Executive will not, either for herself or on
behalf of any other person or entity, compete with the Business of Company
within the Restricted Territory by performing activities which are the same as
or similar to those performed by Executive for Company or Company’s
subsidiaries.


(d)    Non-Solicitation of Customers. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not, directly or
indirectly, solicit any

5



--------------------------------------------------------------------------------




actual or prospective customers of Company or any subsidiary with whom Executive
had Material Contact, for the purpose of selling any products or services which
compete with the Business of Company.


(e)    Non-Recruitment of Employees or Contractors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive will not,
directly or indirectly, solicit or attempt to solicit any employee or contractor
of Company or any subsidiary with whom Executive had Material Contact, to
terminate or lessen such employment or contract.


(f)    Acknowledgments. Executive hereby acknowledges and agrees that the
covenants contained in (b) through (e) of this Section 7 hereof are reasonable
as to time, scope and territory given Company’s and Company’s subsidiaries’ need
to protect their business, customer relationships, personnel, Trade Secrets and
Confidential Information. For purposes of the covenants contained in (b) through
(e) of this Section 7, Company shall refer also to Company’s subsidiaries as
applicable. In the event any covenant or other provision in this Agreement shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it shall be interpreted to extend only over the maximum period of time for which
it may be enforceable and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action, and
the invalidity of any one or more of the covenants or other provisions in this
Agreement shall not cause or render any other covenants or provisions in this
Agreement invalid or voidable. Executive acknowledges and represents that
Executive has substantial experience and knowledge such that Executive can
readily obtain subsequent employment which does not violate this Agreement.


(g)    Specific Performance. Executive acknowledges and agrees that any breach
of the provisions of this Section 7 by her will cause irreparable damage to
Company or Company’s subsidiaries, the exact amount of which will be difficult
to determine, and that the remedies at law for any such breach will be
inadequate. Accordingly, Executive agrees that, in addition to any other remedy
that may be available at law, in equity, or hereunder, Company shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, to enforce or prevent any violation of any of the provisions of this
Section 7 by Executive. Additionally, notwithstanding the obligations within
Section 11 of this Agreement regarding the exclusive jurisdiction of the United
States District Court for the Northern District of Georgia and the State and
Superior Courts of Cobb County, Georgia pertaining to actions arising out of
this Agreement, and in addition to Company’s right to seek injunctive relief in
any state or federal court located in Cobb County, Georgia, the Parties hereby
acknowledge and agree that Company may seek specific performance and injunctive
relief in any jurisdiction, court or forum applicable to Executive’s then
current residency in order to prevent or to restrain any breach by Executive, or
any and all of Executive’s partners, co-venturers, employers, employees, or
agents, acting directly or indirectly on behalf of or with Executive, of any of
the provisions of the restrictive covenants contained in this Section 7.


8.    Return of all Property and Information of Company. Executive agrees to
return all property of Company and its subsidiaries within seven (7) days
following the execution of this

6



--------------------------------------------------------------------------------




Agreement. Such property includes, but is not limited to, the original and any
copy (regardless of the manner in which it is recorded) of all information
provided by Company or any subsidiary thereof to Executive or which Executive
has developed or collected in the scope of Executive’s employment related to
Company and its subsidiaries or affiliates as well as all Company or
subsidiary-issued equipment, supplies, accessories, vehicles, keys, instruments,
tools, devices, computers, cell phones, pagers, materials, documents, plans,
records, notebooks, drawings, or papers. Upon request by Company, Executive
shall certify in writing that Executive has complied with this provision, and
has deleted all information of Company and its subsidiaries from any computers
or other electronic storage devices owned by Executive. Executive may only
retain information relating to Executive’s benefit plans and compensation to the
extent needed to prepare Executive’s tax returns.
9.    No Harassing or Disparaging Conduct. Executive further agrees and promises
that Executive will not engage in, or induce other persons or entities to engage
in, any harassing or disparaging conduct or negative or derogatory statements
directed at or about Company or its subsidiaries or affiliates, the activities
of Company or its subsidiaries or affiliates, or the Releasees at any time in
the future. Notwithstanding the foregoing, this Section 9 may not be used to
penalize Executive for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.
10.    References. Following the Termination Date, Executive agrees to direct
any third party seeking an employment reference to Company’s Chief Executive
Officer and Company agrees to give any potential employers who inquire about
Executive’s work history at Company a neutral reference consisting of Employee’s
dates of employment, title and compensation. Company will not be responsible
with respect to any references which are directed by Executive to anyone other
than Company’s Chief Executive Officer.
11.    Construction of Agreement and Venue for Disputes. This Agreement shall be
deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia, and the Parties agree that any actions arising out of or relating to
this Agreement or Executive’s employment with Company must be brought
exclusively in either the United States District Court for the Northern District
of Georgia, or the State or Superior Courts of Cobb County, Georgia.
Notwithstanding the pendency of any proceeding, either Party shall be entitled
to injunctive relief in a state or federal court located in Cobb County, Georgia
upon a showing of irreparable injury. The Parties consent to personal
jurisdiction and venue solely within these forums and solely in Cobb County,
Georgia and waive all otherwise possible objections thereto. The prevailing
Party shall be entitled to recover its costs and attorneys fees from the
non-prevailing Party in any such proceeding no later than 90 days following the
settlement or final resolution of any such proceeding. The existence of any
claim or cause of action by Executive against Company or Company’s subsidiaries
or affiliates, including any dispute relating to the termination of Executive’s
employment or under this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.
12.    Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and

7



--------------------------------------------------------------------------------




accordingly, the remaining provisions of this Agreement shall remain in full
force and effect as though such void, voidable, invalid or inoperative provision
had not been contained herein.
13.    No Reliance Upon Other Statements. This Agreement is entered into without
reliance upon any statement or representation of any Party hereto or any Party
hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).
14.    Entire Agreement. This Agreement, including all Exhibits hereto (which
are incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.
15.    Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.
16.    No Assignment. Neither Party may assign this Agreement, in whole or in
part, without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.
17.    Binding Effect. This Agreement shall be binding on and inure to the
benefit of the Parties and their respective heirs, representatives, successors
and permitted assigns.
18.    Indemnification. Company understands and agrees that any indemnification
obligations under its governing documents or the indemnification agreement
between Company and Executive with respect to Executive’s service as an officer
of Company remain in effect and survive the termination of Executive’s
employment under this Agreement as set forth in such governing documents or
indemnification agreement.
19.    Nonqualified Deferred Compensation.
(a)    It is intended that any payment or benefit which is provided pursuant to
or in connection with this Agreement which is considered to be deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), shall be paid and provided in a manner, and at such time
and form, as complies with the applicable requirements of Section 409A of the
Code to avoid the unfavorable tax consequences provided therein for
non-compliance.



8



--------------------------------------------------------------------------------




(b)    Neither Company nor Executive shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).


(c)    For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.


(d)    Notwithstanding any other provision of this Agreement, neither Company
nor its subsidiaries or affiliates shall be liable to Executive if any payment
or benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Section 409A of the Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Code.






[signature page to follow]



9



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.




“Executive”




/s/ Catherine Lee                
Catherine Lee






“Company”


PRGX GLOBAL, INC.




By:    /s/ Victor A. Allums            


Title:    SVP & General Counsel        





10



--------------------------------------------------------------------------------




EXHIBIT A
Form of Release




RELEASE


In consideration for the undertakings and promises set forth in that certain
Separation Agreement, dated as of September ___, 2015 (the “Agreement”), between
CATHERINE LEE (“Executive”) and PRGX GLOBAL, INC. (“Company”), Executive (on
behalf of herself and her heirs, assigns and successors in interest)
unconditionally releases, discharges, and holds harmless Company and its
subsidiaries and affiliates and their respective officers, directors, employees,
agents, insurers, assigns and successors in interest (collectively, “Releasees”)
from each and every claim, cause of action, right, liability or demand of any
kind and nature, and from any claims which may be derived therefrom
(collectively “Released Claims”), that Executive had, has, or might claim to
have against Releasees at the time Executive executes this Agreement, whether
presently known or unknown to Executive, including, without limitation, any and
all claims listed below, other than any such claims Executive has or might have
under the Agreement:


(a)    arising from Executive’s employment, pay, bonuses, vacation or any other
Executive benefits, and other terms and conditions of employment or employment
practices of Company;


(b)    arising out of or relating to the termination of Executive’s employment
with Company or the surrounding circumstances thereof;


(c)    based on discrimination and/or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, the Age Discrimination in Employment
Act, the Older Workers Benefits Protection Act, the Equal Pay Act, the Americans
With Disabilities Act, the Rehabilitation Act of 1973, C.O.B.R.A. (as any of
these laws may have been amended) or any other similar labor, employment or
anti-discrimination law under state, federal or local law;


(d)    based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory; or


(e)    arising under the Employment Agreement or any other written or oral
agreements between Executive and Company or any of Company’s subsidiaries (other
than the Agreement).


Executive covenants not to sue or initiate any claims against any of the
Releasees on account of any Released Claim or to incite, assist or encourage
other persons or entities to bring claims of any nature whatsoever against
Company or Releasees. Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise out of
or in




--------------------------------------------------------------------------------




connection with any administrative remedies which may be filed with or pursued
independently by any governmental agency or agencies, whether federal, state or
local.


Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company, and Executive forever waives any
interest in or claim of right to any future employment by Company. Executive
further covenants not to apply for future employment with Company or otherwise
seek or encourage reinstatement.


By signing this Release, Executive certifies that:


(a)    Executive has carefully read and fully understands the provisions of this
Release;


(b)    Executive was advised by Company in writing, via this Release, to consult
with an attorney before signing this Release;


(c)    Executive understands that any discussions she may have had with counsel
for Company regarding his employment or this Release does not constitute legal
advice to her and that she has retained her own independent counsel to render
such advice;


(d)    Executive understands that this Agreement FOREVER RELEASES Company and
all other Releasees from any legal action arising prior to the date of execution
of this Agreement;


(e)    In signing this Agreement, Executive DOES NOT RELY ON AND HAS NOT RELIED
ON ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH
IN THIS RELEASE OR THE AGREEMENT by Company or any other Releasee, or by any of
their agents, representatives, or attorneys with regard to the subject matter,
basis, or effect of this Agreement or otherwise;


(f)    Company hereby allows Executive no less than twenty-one (21) days from
its initial presentation to Executive to consider this Release before signing
it, should Executive so desire; and


(g)    Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.


Executive may revoke this Release within seven (7) calendar days after signing
it. To be effective, such revocation must be received in writing by the General
Counsel of Company at the offices of Company at 600 Galleria Parkway, Suite 100,
Atlanta, Georgia 30339. Revocation can be made by hand delivery or facsimile
before the expiration of this seven (7) day period.


[signature page to follow]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.




“Executive”




                    
Catherine Lee        


Dated: ______________ ___, 2015


26533813v7

3

